We reject defendant’s contention that the prison sentences he received were harsh and excessive. The terms of imprisonment of 1 to 3 years imposed for each of the crimes to which defendant pleaded guilty were well within the statutory guidelines (see, Penal Law § 70.00 [2], [3]) and defendant was permitted to enter his plea in full satisfaction of a four-count indictment and a second 40-count indictment. The sentences were also imposed in accordance with the plea arrangement. It is true that some of the sentences imposed were made to run consecutive to one another and that this resulted in a total aggregate term of 7 to 21 years. However, contrary to *904defendant’s contention, the 20-year aggregate limitation imposed by Penal Law § 70.30 (1) (c) (i) for consecutive sentences does not require a modification of his sentences. The statute "requires only that the Department of Correctional Services determine the aggregate maximum length of imprisonment consistent with the applicable statutory limitations” (People v Bachman, 158 AD2d 930, lv denied 75 NY2d 963). Under these circumstances, we find no abuse of discretion in the sentences imposed (see, People v Henao, 149 AD2d 531) and we decline to exercise our interest of justice jurisdiction to reduce the sentences imposed (see, People v Suitte, 90 AD2d 80).
Weiss, Acting P. J., Levine, Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed.